UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1641


In re: JAMEL C. LAW,

                    Petitioner.



              On Petition for Writ of Mandamus. (1:10-cr-00477-CMH-2)


Submitted: December 14, 2020                                      Decided: January 5, 2021


Before WYNN, FLOYD, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Jamel C. Law, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jamel C. Law petitions for a writ of mandamus, alleging that the district court has

unduly delayed acting on his motion to correct clear error. He seeks an order from this

court directing the district court to act. Our review of the district court’s docket reveals

that the district court denied Law’s motion on October 22, 2020. Accordingly, because the

district court has recently decided Law’s case, we deny the mandamus petition as moot.

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                      PETITION DENIED




                                             2